DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.

 Allowable Subject Matter
Claims 1-4 and 7-20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Ims on 02/24/2022.


CLAIMS:
1.	 A chamber for providing controlled amounts of infrared radiation within an internal space sized to seat at least one human being, the chamber comprising: 
a front wall having a door configured to move to provide ingress and egress to the chamber; 
a back wall; 
a left side wall connecting the front wall and the back wall; a right side wall connecting the front wall and the back wall; 
a floor abutting a bottom edge of each of the front wall, the back wall, the left side wall and the right side wall; 
a ceiling abutting a top edge of each of the front wall, the back wall, the left side wall and the right side wall; 
at least one heater attached to one of the front wall, the back wall, the left side wall or the right side wall, the at least one heater configured to emit far infrared radiation (FIR) energy, the at least one heater having a surface with an area; at least one light emitting source configured to emit a selected wavelength of visible light; 
at least one grid positioned over the area of the surface of one of the at least one heater configured to emit FIR energy and secured to one of the front wall, the back wall, the left side wall or the right side wall, and wherein the grid retains  a plurality of natural stones substantially uniformly disposed on the grid and substantially uniformly positioned over the area of the surface of the at least one heater, wherein the plurality of natural stones emit infrared radiation (IR energy) when heated and wherein the grid comprises one or more spaces such that a portion 

3.	The chamber of claim 1, the at least one heater comprising: 
a first heater of the at least three heaters is attached to the left side wall; 
a second heater of the at least three heaters is attached to the back wall; 
and a third heater of the at least three heaters is attached to the right side wall, wherein each of the first second and third heaters has a surface with an area and configured to emit FIR energy.
  
4. 	The chamber of claim 3, the at least one grid comprising: 
a first grid positioned over the area of the surface the first heater and attached to the left side wall; 
a second grid positioned over the area of the surface the second heater and attached to the back wall; 
and a third grid positioned over the area of the surface the third heater and attached to the right side wall; 
wherein each of the first, second and third grids retains a plurality of natural stones substantially uniformly disposed on the grid and substantially uniformly positioned over the area of the surface of the first, second and third heaters, respectively, wherein the plurality of natural stones emit infrared radiation (IR energy) when heated and wherein each of the first, second and third grids comprises one or more spaces such that a portion of FIR photons from the first, 

7. 	The chamber of claim 1, wherein the at least one light emitting source configured to emit the selected wavelength of visible light comprises one or more arrays configured to emit red light at 

8. 	The chamber of claim 1, wherein the at least one light emitting source configured to emit the selected wavelength of visible light comprises two or more arrays configured to emit red light at 

9.	The chamber of claim 1 and further comprising at least one heater configured to emit near infrared radiation (NIR) energy.  

11. 	The chamber of claim 1, wherein the at least one grid is removably retained in front of the at least one FIR heater.  

12.	The chamber of claim 1 

15. 	A chamber for providing controlled amounts of infrared radiation within an internal space sized for at least one human being, the chamber comprising: 
far infrared radiation (FIR) energy, the at least one emitter having a surface with an area; 
at least one light emitting source configured to emit a selected wavelength of visible light;
at least one grid positioned over the surface of at least one emitter and secured to the wall of the chamber, the at least one grid supporting a plurality of natural stones substantially uniformly disposed on the grid and substantially uniformly positioned over the area of the surface of the at least one heater, wherein the plurality of natural stones emit infrared radiation (IR energy) when heated and wherein the grid comprises one or more spaces such that a portion of FIR photons from the at least one heater configured to emit FIR energy pass into the chamber at the same time a portion of the FIR photons are absorbed by the plurality of natural stones; 
and a control panel configured to control the amount and duration of FIR and visible light within the chamber such that the emitted FIR energy elevates the temperature within the chamber a temperature between about 100°F and about 150°F. 
 
16. 	The chamber of claim 15

17. 	The chamber of claim 15 
at least one emitter configured to emit mid infrared radiation (MIR) energy; 
near infrared radiation (NIR) energy; 
and wherein each of the FIR, MIR, and NIR emitters are activated concurrently to provide near, mid-rage, and far infrared heating concurrently.  

19. 	The chamber of claim 1, 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The independent claims contain subject matter that is not found in the art. Such subject matter includes an infrared chamber that has a grid positioned over one heater configured to emit FIR energy, wherein the grid retains a plurality of natural stones, wherein the plurality of natural stones emit infrared radiation (IR energy) when heated and wherein the grid comprises one or more spaces such that a portion of FIR photons from the at least one heater configured to emit FIR energy pass into the chamber at the same time a portion of the FIR photons are absorbed by the plurality of natural stones.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        


/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        25 February 2022